This cause, appealed from the Chancery Court of Hinds County, is before us on appellee's motion "to dismiss this appeal unless the appellants shall, within a time allotted by this court, file a new bond herein, conditioned and in the proper penalty required by statute with the necessary and proper sureties thereon."
The pertinent part of the bond is as follows: "Know all men by these presents, that we, W.T. Williams, as principal, and U.S. Fidelity  Guaranty Company and B.D. Wade, as sureties, residents of the State, are held and firmly bound unto J.E. Walton  Son, and others, in the penal sum of one hundred ($100.00) dollars for which payment well and truly to be made, we jointly and severally bind ourselves, our heirs, executors, administrators, (and successors) (a), forever. The condition of the foregoing obligation is such, that whereas, in the Chancery Court of Hinds County, a judgment (or decree) was rendered against complainants and in favor of defendants at the May 1946 term of said court on the day of June 1946, and the said complainant feeling aggrieved by said judgment (or decree) has prayed and obtained an appeal to the Supreme Court. Now if the said W.T. Williams (1) shall prosecute his appeal with effect and (2) shall pay all costs, if the same be affirmed, then this obligation to be void; otherwise to remain in full force and effect."
The final decree of the Chancery Court, among other provisions, contains the following: "It is, therefore, so *Page 645 
ordered, adjudged and decreed by the Court that the complainant W.T. Williams do have and recover nothing of and from the defendants, Lee Irby, doing business as `Lee Irby Supply Company,' R.C. Roberts (called `Charlie' Roberts), doing business as `Robert's Grocery and Market,' Albert Dickson and Will Terry, doing business as `The Brand Mule Market,' J.E. Walton, doing business as `J.E. Walton  Son,' and Luther A. Smith, doing business as `Justice  Smith,' and said Bill of Complaint herein is now finally dismissed with prejudice; and the complainant, W.T. Williams, and his surety, United States Fidelity and Guaranty Company, are assessed with all costs of this suit to be taxed by the clerk of this court and for all of which proper process may issue."
It will be noted from the decree that the appellees were defendants in the trial court, and hence should be named as obligees in the appeal bond, according to the language of the statute, "it shall be sufficient if the appellant give bond to the opposite party." Section 1162, Code 1942. The bond merely recites that appellants "are held and firmly bound unto J.E. Walton  Son and others." This is not sufficient. The "others" should be named.
The statute further provides that "Where the appellant shall not desire a supersedeas, it shall be sufficient if the appellant give bond to the opposite party with two or more sufficient resident sureties, or one or more guaranty or surety companies authorized to do business in this state, in the penalty of five hundred dollars conditioned for the payment of all the costs of appeal in case the judgment or decree be affirmed as to such appellant." Here the amount of the bond is for only $100, which would have been sufficient, if, as permitted by the statute, appellant had prepaid the cost of the transcript. This was not done.
The decree of the chancery court was also against appellant's surety, United States Fidelity  Guaranty Company, which same company is surety on the appeal bond. *Page 646 
This practice, permitting a surety against whom judgment was rendered in the lower court along with its principal there, to be surety upon the appeal to this Court, we have condemned in Jayne v. W.B. Nash Lumber Company, 108 Miss. 449, 66 So. 813. It is true that the sureties were personal there and corporate here, but the announcement of the rule expresses no discrimination between the two classes of sureties, and we do not feel that we should do so here.
The motion will be and is sustained, and the cause will be dismissed, unless appellant shall execute a proper appeal bond, consonant with our views above stated, within thirty days. Lovett v. Harrison, 162 Miss. 814, 137 So. 471; Purity Ice Cream Company v. Morton, 157 Miss. 728, 127 So. 276; Thorsen v. Illinois Cent. R.R. Company, 112 Miss. 139, 72 So. 879.
So ordered.